Tic/a l cowr mo Zoto-tM. 7t%-q
  PD-0306-15                    COR-NO 01- 11-003.0,1-C£



Joshua £ofc&                                        ""                 ®UB t°
                        lour* MfiNMre §IJ F,

                                                                 FILED IN
                                                      COURT OF CRIMINAL APPEALS
                                                             MAR 23 2015

                                                           Abel Acosta, Clerk
  OK TH,5           /£±__ QGi



                                                                    0rreu««r.nose